  Case 1:21-cv-00790-RMB Document 27 Filed 07/27/21 Page 1 of 2 PageID: 804




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

 PETER GOODCHILD et al.,                 Hon. Renée Marie Bumb, U.S.D.J.

               Petitioner,               Civil Action No. 21-790 (RMB)
        v.
                                         ORDER TO SEAL
 DAVID E. ORTIZ,

               Respondent.

       Respondent having filed a motion to seal Petitioners’ medical records, the

Court makes the following findings of fact and conclusions of law, pursuant to Local

Civil Rule 5.3(c):

       1.     The Court finds that the Petition for Habeas Corpus (ECF No. 1) filed

in this case raises issues implicating Petitioners’ health, as does their Emergency

Supplement (ECF No. 22).

       2.     The Court finds that it is necessary for Respondent to provide

available medical records to respond to the Petition for Habeas Corpus.

       3.     The Court finds that the medical records at issue contain confidential

and private information concerning Petitioners’ health.

       4.     The Court finds that disclosure of those records to the public, via

publication on the Court’s docket, is unnecessary and would amount to the

disclosure of confidential and private information and could injure Petitioners'

interest in keeping such information confidential and private.




                                           1
  Case 1:21-cv-00790-RMB Document 27 Filed 07/27/21 Page 2 of 2 PageID: 805




      5.     The Court finds that, because the documents at issue are relevant to

the Petition for Habeas Corpus, a less restrictive alternative to sealing the records

is not available.

      6.     Accordingly, the Court finds that good cause exists to seal the

documents at issue under the considerations set forth in Pansy v. Borough of

Stroudsburg, 23 F.3d 772 (3d Cir. 1994), and Local Civil Rule 5.3(c). The Court

therefore permits the requested documents to be maintained under seal.

      IT IS therefore on this 26th day of July 2021,

      ORDERED that Respondent's motion to seal (ECF No. 21) is GRANTED;

the Clerk shall maintain under seal Respondent's Exhibits 4-7 at ECF No. 25.



                                   ____________________________________________
                                   HONORABLE RENÉE MARIE BUMB, U.S.D.J.




                                          2
